Title: To James Madison from Armand Duplantier, 25 September 1807
From: Duplantier, Armand
To: Madison, James



Monsieur
Baton rouge le 25. Septembre 1807

J’ai reçu votre Lettre en date du 24. juillet, qui accompagnait Celle du gl La fayette, qui n’était qu’un duplicata de Celle que j’avais reçu précédemment de lui, et un mot du 20 fevrier ou il me refere a Sa précedente, me temoignant Le desir ou il est de recevoir de mes nouvelles; et tout Son desir pour prendre des arangements pour Se Liquider, avec Ces Créanciers.  Je lui ais écris Le printems dernier  Je lui faisais part de La demande qu’avoit fait Mr. Clarke, pour La nouvelle orléan, des terres formant La  au tour de la ville, et qu’il parraissait Certain qu’il Les obtiendrait, Ce qui nous etoit Le plus beau, et Le plus magnifique du don que les états unis lui avoit fait, milleures qu’il y avoit; apeupres, en y Comprenant Les terres Sur le Canal Carondelet; valait beaucoup plus que tout Le reste enssemble; Cet objet Seul lui fournissait de Suite Les moyens de Se Liquider, et lui offrait en outre un joli revenu annuel dans très peu de tems.  Persuader, Comme j’étois que La chose ne pouvoit lui fuir, je le lui avoit marqués, et je crains bien que trop flaté par La beauté du don, il n’aye Contracté quelques engagements, avant La reception de mes derniers, qui le mettront dans Le plus grand embarras.
Vendre aujourdhui ne Serait pas mon opinion,  Ce Serait Sacrifier Sa propriété, et amoins de donner ces terres très bas prix, Lon obtiendrait pas du Comptant qui est extremement rare ici,  de toutes Les Locations que jais faits pour Le gl, il n’y en a qu’une, dans ce moment qui donnerait quelque chose, qui Sont des terres audessus de La pte Coupée dans L’ audessous du Atciaffalaya,  il y en a apeupres 6000. acres, et Les terres dan Le fleuve, étant tres recherchées, et tres rares, et generalement toutes celles qui Sont bonnes établi, Lon pourrait Les vendre, vu que quelques personnes dans L’espoir de Les achetter, du gouvernmt S’y Sont établis, mais encore faudrait il donner de Long terme, pour en obtenir quelque chose, et en Les gardant je ne doute pas qu’au moment que Ce pays ci, jouissat de La tranquilité dont il doit jouir, Sous un Sage gouvernement, que nous aurons La paix, qui finirat L’opignion de beaucoup de gens qui craignent encore que La Louisianne n’éprouve quelques changements.  Il n’y a pas de doute, dis je, que Les terres prendront La plus grande valeur.
S’il y avait quelques Capitaliste des resources ici, je vous proposerais de faire un emprunt pour Le gl. en donnant hypotheque Sur Ces terres, mais je n’en Connais aucun, et depuis Les menaces du Colonel Burr, tout Le monde Craint, et Les Banqiers mesme Ce Sont entrement restreints!  Je ne vois que vous, Monsieur, qui puissies aider Le gl. et L’empêcher de faire des Sacrifices!  Par votre entremise, ne pourrait il pas trouver des fonds au nort, en donnant hypotheque Sur Ces terres?  Le gouvernement qui a tant de bonté pour lui ne pourrait il pas Lui faire Cet avance.  Sitot que jaurais fini tous Les arpentages, je vous envoirais Les plans de toutes Les terres avec des détails bien circonstancies, de Leur qualité, et Leur valeur, et alors vous hypothequeries Ce que vous Croiries Convenable.  Il y a une autre raison qui doit engager a faire L’emprunt de preference au nort,  C’est quici aucun Capitaliste ne nous prêterais audessous de L’interet de 10-% qui est Lusage.
Je désirerais bien pouvoir trouver quelques moyens pour tirer d’embarras Le general, mais je n’en vois aucun,  vendre Ces terres dans Ce moment, C’est vraiment faire un trop grand Sacrifice,  faite Ce que vous pourres pour lui  C’est un nouveau droit que vous aures a Sa reconnaissance, qui est Sen borne pour vous.  Jais L’honneur de vous Saluer et d’être avec respect Monsieur Votre tres humble et tres obeissant Serviteur

Duplantier

